Citation Nr: 0015739	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for right kidney and 
seminal vesicle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1993.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought.

The veteran and his spouse presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO in June 1997.  A transcript of that hearing is of 
record.

The Board remanded this case for additional evidentiary 
development in September 1997.

Following compliance, the RO confirmed and continued the 
denial of the benefits sought in a December 1999 supplemental 
statement of the case.

In reviewing the record, it is noted that the Board's 1997 
Remand order referred a claim of entitlement to for chronic 
pain syndrome as a residual of surgery for removal of the 
right kidney and seminal vesicle to the RO for appropriate 
action.  Insofar as this claim remains unresolved, the Board 
again refers the issue to RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right kidney and seminal vesical disorders, 
as confirmed by VA examination in March 1998, are congenital 
defects.

2.  There is no showing of superimposed pathology and surgery 
on the congenital defects in service was ameliorative in 
nature.  
CONCLUSIONS OF LAW

1.  The veteran's right kidney disorder is not a disability 
for VA compensation purposes.  38 C.F.R. § 3.303 (1999).

2.  The veteran's seminal vesicle disorder is not a 
disability for VA compensation purposes.  38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A June 1989 Report of Medical Examination shows an 
essentially normal clinical evaluation, save a scar on the 
left forehand and asymptomatic left varicocele.  A July 1993 
Medical Board report reflects that the veteran was seen for 
perirectal and suprapubic pain starting in September 1987.  
He underwent a rectal examination at that time and was found 
to have an anal fissure which was excised. Additional 
abscesses were removed in 1987 and 1988.  He subsequently 
joined the Navy and did well until February 1991, when he 
developed progressive tenesmus and perirectal pain.  An 
intrasphincteric perirectal abscess was drained at that time.  
In November 1991, a computed tomography (CT) scan showed a 
questionable phlegmon in the area of the right seminal 
vesicle.  Follow-up CT scans showed some increase and then 
decrease in the size of the fluid collection adjacent to the 
right seminal vesicle.  A CT scan in December 1991 noted that 
the right kidney was absent, presumably on a congenital 
basis.  In July 1992, a transrectal ultrasound revealed 
inflammatory and cystic changes in the right seminal vesicle.  
Upon review of the X-rays, it was felt that the veteran had a 
dysplastic right kidney with an ectopic ureter to the right 
seminal vesicle.  In August 1992, he underwent excision of 
the dysplastic kidney, ectopic ureter and seminal vesicle.  
In September 1992, he noted that his rectal pain began 
returning.  He also complained of lower abdominal and 
suprapubic tenderness particularly worsened with urination 
and urinary obstructive symptoms.  The veteran was deemed to 
be unfit for duty, and was discharged from military service 
in November 1993.

In conjunction with his claim for compensation, the veteran 
was afforded VA examination in May 1994.  The diagnoses 
included status post nephrectomy and seminal vesicle 
resection on the right.  It was added that the veteran had no 
residual problems related to these resections.  

The veteran and his spouse presented testimony at a personal 
hearing held by the undersigned Member of the Board in June 
1997.  The veteran contended that he never had painful 
ejaculation or painful urination prior to entry into service.  
The veteran's spouse further noted that every morning since 
his surgeries, he experiences nausea, holding vomiting back, 
and has a fever, as well as chills.

The veteran was afforded VA genitourinary examination in 
March 1998.  On
physical examination, the kidneys, liver and spleen were not 
palpable.  The abdomen was soft.  There was a well healed 
laparotomy scar in the lower abdomen.  The diagnoses included 
dysplastic right kidney with ectopic ureter, with 
ureteralseminal vesicular communication. and absence of the 
right vesicourethral orifice, status post right nephrectomy, 
ureterectomy and seminal vesiculectomy.  The examiner 
commented that he did not doubt that the veteran's original 
problems were congenital.  

Analyses

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  A veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates than an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred  before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b) (1999). 

The Court, in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), 
specifically indicated that the question to be answered is 
whether the condition increased in severity.  It is not 
sufficient to indicate that there was a temporary worsening 
of the symptoms.  See also Crowe v. Brown, 7 Vet. App. 238 
(1994).

Regarding congenital malformations, with no evidence of the 
pertinent antecedent active disease or injury during service, 
the conclusion must be that it preexisted service.  38 C.F.R. 
§ 3.303(c) (1999).  Mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (1999).  VA's General Counsel has held, however, that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90.  38 C.F.R. §§ 3.303(c), 3.306.  Compare 38 C.F.R. § 
4.57.

In the instant case, the veteran's service medical records 
and March 1998 VA examination confirm that he had congenital, 
dysplastic right kidney and seminal vesical disorders.

Dysplasia is defined as an abnormality of development; in 
pathology, alteration in size, shape, and organization of 
adult cells.  Dorland's Illustrated Medical Dictionary 517 
(28th ed. 1994).

Nonetheless, the veteran contends that he never experienced 
any kidney or seminal vesical problems prior to service.  
Therefore, he believes that his problems must have by the 
rigors of military service, specifically his Navy Seal 
training.

The United States Court of Veterans Appeals (Court) has 
stated that the appellant's own lay opinion that current poor 
health may be due to service is insufficient evidence to 
support a claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). "Rather, such a diagnosis, assuming that it can be 
presented by a qualified physician and supported by a 
physical examination or appropriate authority, must be 
submitted to the Board..."  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  As noted above, the veteran has been 
diagnosed as suffering from congenital defects.  While he is 
certainly capable of stating that the defects were not 
bothersome until service, he is not competent to render a 
medical diagnosis as to their etiology.  

Although the veteran's service medical records show that the 
veteran had surgical removal of seminal vesicles and a 
nephrectomy in service, the medical evidence does not 
indicate that superimposed kidney or seminal vesical 
pathology occurred.  The surgery in service was ameliorative 
in nature, and the May 1994 VA physical examination clearly 
reflects that the veteran does not have residuals related to 
the resections.  There is no competent evidence of 
superimposed pathology.  

Thus, the issue in this case is whether the law provides VA 
benefits for his congenital defects.


In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
commented that:

"The term "well grounded" ... in the law 
of veterans' benefits ... is confined to 
an evidentiary context ... [t]o avoid 
confusion, in a case ... where the law 
and not the evidence is dispositive, the 
claim should be denied or the appeal to 
the BVA terminated because of the absence 
of legal merit or the lack of entitlement 
under the law. Cf. Fed.R.Civ.P. 12(b)(6) 
("failure to state a claim upon which 
relief can be granted"). In view of the 
statutory origin of the phrase well 
grounded, it would be legally imprecise, 
if not incorrect, to apply that phrase 
and our jurisprudence surrounding it in 
such a case."

The veteran's claim for service connection for right kidney 
and seminal vesical disorders, diagnosed as congenital 
defects, is not amenable to evidentiary analysis under the 
law. The law governing payment of VA disability compensation 
states that the United States shall pay compensation to a 
veteran for "disability resulting from personal injury 
suffered or disease contracted in the line of duty ..." 38 
U.S.C.A. § 1110 (West 1991) (emphasis added).  Congenital 
defects, pursuant to 38 C.F.R. § 3.303(c), are not recognized 
disabilities for service connection.  Consistent with the 
dicta in Sabonis and the governing statute and regulation, 
service connection is not warranted for his congenital right 
kidney and seminal vesical defects.



ORDER

The claim for service connection for right kidney disorder is 
denied.

The claim for service connection for seminal vesicle disorder 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

